                                            PROOF OF SERVICE

            This summons for (name ofindividual and title,   if any)                                       was

 received by me on (date)     MAY lj 202JJ .
 _ _ I personally served the summons on the individ             (place) _

 on (date) _ __ __           ; or

        I left the summons at the in · dual's residence or usual place of abode with

 (name)- - -                               , a person of suitable age and discretion who resides there, on

 (date) _    __ ~ - - - _ , and mailed a copy to the individual's last known address; or

 -¥.-1 served the summons on (name ofindividual) c.~,,_,,.\i...,S..P""',~jwho is
 designated by law to accept service of process on behalf of (name oforganization)

                                    _ _ on (da~ Y           1 4 2D21J
                                                                    _ __ _ _ _ _ __ _ ;or



             y fees are$   - - -for travel and $ - -- - for services, for a total of $- - - -
I declare under penalty of perjury that this infonnation is true.


Date:
            MAY 14 2020

                                                   Printed name and title   '1
                                                                                :     f    ;fcKENl   NEr
                                                                            CHiE Clvi DEPUTY
                                                                                    l<ENNEhEc CooNTy
                                                   -     - -~----~SH*~~if~~*Omlfffilec~-
                                                  Server 's address


Additional infonnation regarding attempted service, etc:
